Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 1 of 15 PageID #:128




                EXHIBIT 1
        Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 2 of 15 PageID #:129




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GEORGE MOORE, individually
and on behalf of a class of all persons and
entities similarly situated,                          Case No. 1:20-cv-00980
                                                      Honorable Thomas M. Durkin

               Plaintiff,
                                                        (Jury Trial Requested)
vs.

CHARTER COMMUNICATIONS, INC.

              Defendant.

                     FIRST AMENDED CLASS ACTION COMPLAINT

                                     Preliminary Statement

       1.      Plaintiff George Moore brings this action under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.      Mr. Moore alleges that Defendant Charter Communication, Inc., or a via third

party agentsy calling on its behalf, initiated telephone solicitations promoting Charter’s

television, internet and voice services to his residential telephone number despite the fact his

number has long been listed on the National Do Not Call Registry.

       3.      Because these calls were transmitted using technology capable of generating

thousands of similar calls per day, Mr. Moore sues on behalf of a proposed nationwide class of

other persons who received similar calls.
         Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 3 of 15 PageID #:130




        4.          A class action is the best means of obtaining redress for the Defendant’s illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.


                                                   Parties

        5.          Plaintiff George Moore resides in this district.

        6.          Defendant Charter Communications, Inc. is a Delaware corporation with its

corporate headquarters in Stamford, CT. It does business throughout the United States, including

in this District.

        7.          Charter sells television, internet, and voice services to customers through its

“Spectrum” brand.

                                           Jurisdiction & Venue

        8.          The Court has federal question jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227 et seq.

        9.          Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim—namely, the solicitation calls to the Plaintiff

Moore—occurred in this District.

                                         Statutory Background

The TCPA Prohibits Solicitation Calls to Numbers in the National Do Not Call Registry

        10.         The TCPA prohibits telemarketing calls to residential and wireless telephone

numbers that have previously been registered on the National Do Not Call Registry. See 47

U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2); 47 C.F.R. § 64.1200(e). ;

        11.         The TCPA provides a private cause of action to persons who receive such calls.

47 U.S.C. § 227(c)(5).;



                                                      2
        Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 4 of 15 PageID #:131




The Growing Problem of Telemarketing

       12.    “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

       13.    “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-

consumer-protection-federal-communications-commission-rules-

regulations/160616robocallscomment.pdf.

       14.    In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

       15.    The New York Times recently reported on the skyrocketing number of robocall

complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s

Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Him, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres-what-you-

can-do-about-him-1530610203.


                                               3
          Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 5 of 15 PageID #:132




         16.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

         17.   According to online robocall tracking service “YouMail,” 5.2 billion robocalls

were placed in March 2019 at a rate of 168.8 million per day. www.robocallindex.com (last

visited May 17, 2019). YouMail estimates that 2019 robocall totals will exceed 60 billion. See id.

         18.   The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.                    Formatted: Font: (Default) Times New Roman


                                   18.      Vicarious Liability                                      Formatted: Font: Bold, Underline
                                                                                                     Formatted: Body Text, Centered, No bullets or numbering,
                                                                                                     Tab stops: Not at 1.75" + 2.13"
                                         Factual Allegations

         19.   “The Federal Communications Commission has ruled that, under federal common           Formatted: Indent: Left: 0", Tab stops: 0", List tab + Not
                                                                                                     at 1.75"

law principles of agency, there is vicarious liability for TCPA violations.” Campbell-Ewald Co.      Formatted: Font: Italic


v. Gomez, 136 S.Ct. 663, 674 (U.S. 2016) (internal citation omitted); see also Smith v. State        Formatted: Font: Italic


Farm Mutual Automobile Insurance Company, 30 F.Supp.3d 765, 774 (N.D.Ill., 2014)

(regardless of whether the FCC Ruling binds the Court or is merely persuasive authority, the

Court finds that the FCC's determination that an entity may be vicariously liable for violation of

section 227(b) under a broad range of common-law agency principles is correct.”

         20.   Thus, “a seller may be liable for violations by its representatives under a broad     Formatted: Font: (Default) Times New Roman


range of agency principles, including not only formal agency, but also principles of apparent

authority and ratification.” In the Matter of the Joint Petition filed by Dish Network, LLC, 28      Formatted: Font: (Default) Times New Roman, Italic
                                                                                                     Formatted: Font: (Default) Times New Roman
F.C.C. Rcd 6574, 6584 ¶ 28, (F.C.C. May 9, 2013))




                                                 4
         Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 6 of 15 PageID #:133




       21.     The FCC reasoned that without vicarious liability a seller could “avoid potential       Formatted: Font: (Default) Times New Roman
                                                                                                       Formatted: Indent: Left: 0", Outline numbered + Level: 1 +
liability by outsourcing its telemarketing activities to unsupervised third parties [leaving]          Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment: Left +
                                                                                                       Aligned at: 0.5" + Tab after: 1.75" + Indent at: 0", Tab
                                                                                                       stops: 0", List tab + Not at 1.75"
consumers in many cases without an effective remedy for telemarketing intrusions.” Id. at 6588         Formatted: Font: (Default) Times New Roman
                                                                                                       Formatted: Font: (Default) Times New Roman
(¶ 37). It also reasoned that “the seller is in the best position to monitor and police TCPA           Formatted: Font: Italic
                                                                                                       Formatted: Font: (Default) Times New Roman
compliance by third-party telemarketers. We thus agree that, consistent with the statute's
                                                                                                       Formatted: Font: (Default) Times New Roman
                                                                                                       Formatted: Font: (Default) Times New Roman
consumer protection goals, potential seller liability will give the seller appropriate incentives to
                                                                                                       Formatted: Font: (Default) Times New Roman

ensure that their telemarketers comply with our rules.” Id.                                            Formatted: Font: Not Italic
                                                                                                       Formatted: Font: (Default) Times New Roman
       22.     “Potential liability under general agency-related principles extends beyond             Formatted: Font: Not Italic
                                                                                                       Formatted: Tab stops: 0", List tab + Not at 1.75"
classical agency.” Id .at 6586 (internal citations omitted). For instance, “vicarious liability for    Formatted: Font: Not Italic
                                                                                                       Formatted: Font: Not Italic
TCPA violations in the telemarketing context may be found where “the seller knew (or
                                                                                                       Formatted: Font: Italic
                                                                                                       Formatted: Font: Not Italic
reasonably should have known) that the telemarketer was violating the TCPA on the seller's
                                                                                                       Formatted: Font: Not Italic

behalf and the seller failed to take effective steps within its power to force the telemarketer to     Formatted: Font: Not Italic
                                                                                                       Formatted: Font: Not Italic
cease that conduct.” Id. at 6592.                                                                      Formatted: Font: Not Italic
                                                                                                       Formatted: Font: Not Italic
                                        Factual Allegations                                            Formatted: Font: Not Italic
                                                                                                       Formatted: Font: Bold, Underline
                                                                                                       Formatted: Normal, No bullets or numbering
                                                                                                       Formatted: Underline
       23.     Defendant operates a Retail Partner Program in which Defendant contracts with
                                                                                                       Formatted: Normal, Centered, Level 1, Line spacing:
                                                                                                       Double, No bullets or numbering, Keep with next, Tab stops:
third parties to engage in marketing on behalf of Defendant, including the marketing of Spectrum       Not at 1.75"


branded cable and internet services.

       24.     Defendant advertises the Retail Partner Program to call center businesses and

authorizes its Retail Partners to use their call centers to conduct marketing on behalf of the

Defendant over the telephone.

       25.     The Retail Partners have a direct relationship with Defendant and Defendant

treats them as members of its own sales force.




                                                  5
         Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 7 of 15 PageID #:134




       26.     The Retail Partners have access to Charter’s software via an online portal where

they can schedule customer installations, generate reports and redeem premiums.

       27.     Defendant provides its Retail Partners with the marketing messaging, materials,

and resources that are to be used in their marketing on behalf of Defendant.

       28.     Defendant has dedicated employees who manage the Retail Partner relationships,

monitor their performance on a daily basis, conduct regular site visits, and ensure their

compliance with Defendant’s rules and restrictions governing their conduct.

       29.     Charter has the right to give interim instructions or directions to its Retail Partners   Formatted: Font: 12 pt


once their relationship is established and retains the capacity throughout the relationship to

assess the Retail Partner’s performance, provide instructions to the Retail Partners, and terminate

the relationship by revoking their authority.                                                            Formatted: English (United States)


       30.     Charter has been aware for years that certain Retail Partners have engaged in

illegal telemarketing on its behalf.

       31.     In 2015, the Missouri Attorney General sued Charter for violations of federal and

state telemarketing laws arising from the telemarketing conduct of third-parties that were placing

telemarketing calls on Defendant’s behalf.

       32.     During the course of that lawsuit, the Missouri Attorney General alleged, among

other things, that Charter “caus[ed] its Retailers to Engage in Initiating Outbound Telephone

Calls” in violation of the law.

       33.     The Missouri Attorney General further alleged that Charter had been aware of

illegal telemarketing conduct by its telemarketing agents since at least 2005.

       34.     The evidence presented in United States v. Dish Network LLC, 256 F.Supp. 3d

810, 859 (June 5, 2017), a similar lawsuit concerning illegal telemarketing by cable/internet




                                                  6
          Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 8 of 15 PageID #:135




“retailers,” also indicates that both Dish and Charter were aware of illegal actions by at least one

of their retailers.

         35.     As a result of the Missouri Attorney General’s lawsuit, Charter entered into a

settlement agreement in 2017 requiring Charter to conduct an annual review of the methods used

by any entity that conducts telemarketing on behalf of Charter in Missouri and to obtain a signed

acknowledgment from such entities that they would comply with the terms of the settlement

agreement.                                                                                             Formatted: English (United States)


         36.     Sometime prior to August 2018, Defendant entered into a Retail Partner

agreement with EXPINFO, Inc. (EXPINFO), authorizing EXPINFO to be a Retail Partner and to

engage in marketing on behalf of Defendant.

         37.     EXPINFO was a Florida corporation that was administratively dissolved in 2012

for failure to file an annual report.

         38.     At all relevant times, the CEO of EXPINFO was Tiya Bhattacharya

(“Bhattacharya”).

         39.     In 2014, the Federal Trade Commission sued Bhattacharya for Telemarketing

fraud.

         40.     As a result of that lawsuit, Bhattacharya was permanently enjoined from

participating in telemarketing.

         41.     As a result of that lawsuit, the FTC seized numerous assets from Bhattacharya,

including bank account funds, mortgage agreements, luxury vehicles, and the net receivables of

EXPINFO.




                                                  7
           Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 9 of 15 PageID #:136




       42.     At all relevant times, Charter was aware, or should have been aware, that

Bhattacharya was a telemarketing fraudster that would engage in similar illegal conduct on

behalf of Charter.

       43.     In August 2018, Charter entered into another agreement with EXPINFO entitled

“Charter Communications Marketing Rules.”

       44.     The Charter Communications Marketing Rules Agreement was executed by

Bhattacharya, on behalf of EXPINFO, and Michael G. Locke, on behalf of Defendant.

       45.     The Charter Communications Marketing Rules Agreement authorizes marketing

by telephone and provides that EXPINFO must obtain Defendant’s approval for all

advertisements of Spectrum services.

       46.     In order to generate sales on behalf of defendant, EXPINFO created a website

advertising the Spectrum branded cable and internet services. That website posted terms and

conditions that purportedly authorize EXPINFO to place outbound telemarketing calls using

automated equipment.

       47.     In order to generate sales on behalf of Defendant, EXPINFO posted online job

postings for call center agents to make outbound telemarketing calls on behalf of Defendant.

       48.     At all relevant times, Charter was aware, or should have been aware, that Retailer

Partners, including EXPINFO, were engaging in outbound telemarketing campaigns on behalf of

Charter.

       49.     At all relevant times, Charter knowingly accepted the benefits of the

telemarketing calls placed by its Retailer Partners, including EXPINFO, by accepting the new

customers contracts that were generated for Charter as a result of those calls.




                                                 8
        Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 10 of 15 PageID #:137




        50.     In November 2019, EXPINFO, on behalf of Charter, placed several telemarketing     Formatted: Outline numbered + Level: 1 + Numbering
                                                                                                  Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                  0.5" + Tab after: 1.75" + Indent at: 0", Tab stops: 0", Left
calls to Mr. Moore’s telephone number, 630-XXX-1188.                                              + 0.06", List tab + Not at 1.75"


        1.51.   Mr. Moore’s number, 630-XXX-1188, is a residential telephone number on the

National Do Not Call Registry.

        2.52.   Mr. Moore’s number has been on the National Do Not Call Registry for more

than 10 years prior to the calls he received.

        3.53.   Mr. Moore’s number has not been removed from the National Do Not Call

Registry at any time.

        4.54.   On November 11, 2019, Mr. Moore received two calls from EXPINFO on behalf

of Charter, showing the Caller ID 733-780-1992.

        5.55.   Mr. Moore did not answer the calls.

        6.56.   However, they continued.

        7.57.   On November 12, 2019, Mr. Moore received another call from EXPINFO on

behalf of Charter showing the same Caller ID number, 733-780-1992, and answered it.

        8.58.   The telemarketing representative claimed he was offering a discounted price for

TV, internet and phone services.

        59.     When Mr. Moore asked him who he was calling from, he stated that he was

calling from “Spectrum and AT&T Services”.                                                        Formatted: Pattern: Clear


        9.

        10.60. The telemarketer then offered Mr. Moore Spectrum services, which Mr. Moore

indicated an interest in during the call to sufficiently identify the calling party.

        61.     Mr. Moore was also able to confirm Defendant’sSpectrum’s involvement by

pretending to be interested in the services and obtaining a reference number.




                                                   9
        Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 11 of 15 PageID #:138




       11.

       62.     Mr. Moore confirmed that the reference number was needed to confirm the

telemarketing conduct, as the Caller ID number used by Charter, or its telemarketer, is a non-

working number.

       12.                                                                                         Formatted: Outline numbered + Level: 1 + Numbering
                                                                                                   Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                   0.5" + Tab after: 1.75" + Indent at: 0", Tab stops: 0", Left
       13.63. Indeed, other individuals have complained about receiving robocalls from that        + 0.06", List tab + Not at 1.75"


number.

       64.     The website “Robokiller” has identified 93 calls from that number from the same

timeframe Mr. Moore was called. See https://lookup.robokiller.com/p/733-780-1992 (Last

Visited December 6, 2019).

       65.     During the call, EXPINFO stated that it was running a credit check on Mr. Moore

to ensure that he qualified for Charter’s services.

       14.66. During the call, EXPINFO gave Mr. Moore an installation appointment date for

the installation of Charter’s services.

       67.     Immediately following the November 12, 2019 phone call, Defendant sent Mr.

Moore two emails that identified Defendant by name (“Charter Communications”), said “Thank

you for choosing Charter,” and asked Mr. Moore to complete his order for Charter services.

       68.     A reasonable person receiving these calls, and the follow up emails from Charter,

would believe that the caller had the authority to act on behalf of Charter.

       15.69. Mr. Moore did not provide his prior express invitation or permission to Charter to   Formatted: Outline numbered + Level: 1 + Numbering
                                                                                                   Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                   0.5" + Tab after: 1.75" + Indent at: 0", Tab stops: 0", Left
make telemarketing calls to him.                                                                   + 0.06", List tab + Not at 1.75"




                                                 10
       Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 12 of 15 PageID #:139




       16.70. Mr. Moore and others who received these calls were harmed by theDefendant’s

calls because the calls temporarily deprived them of the legitimate use of their phones, wasted

their time, and invaded their privacy.

                                     Class Action Allegations

       17.71. As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil            Formatted: Outline numbered + Level: 1 + Numbering
                                                                                                    Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                    0.5" + Tab after: 1.75" + Indent at: 0", Tab stops: 0", Left
Procedure, Plaintiff sues on behalf of other persons or entities throughout the United States.      + 0.06", List tab + Not at 1.75"


       18.72. The proposed Class is tentatively defined as:

       All persons within the United States: (1) whose telephone numbers were listed on the Do
       Not Call Registry for at least 31 days, and (2) to whom, at any time within the four years
       prior to the filing of this action, Defendant, or someone on its behalf, (3) placed more
       than one call within any twelve-month period to promote the sale of Charter products or
       services.


       19.73. The Plaintiff is a member of the Class.                                               Formatted: Outline numbered + Level: 1 + Numbering
                                                                                                    Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                    0.5" + Tab after: 1.75" + Indent at: 0", Tab stops: 0", Left
       20.74. Excluded from the Class is the Defendant, any entities in which the Defendant         + 0.06", List tab + Not at 1.75"


have a controlling interest, the Defendant’ agents and employees, any Judge to whom this action

is assigned, and any member of the Judge’s staff and immediate family.

       21.75. Class members are identifiable through phone records and phone number

databases that will be obtained through discovery.

       22.76. Based on the nature of telemarketing campaigns, there are likely thousands of

class members. Individual joinder of these persons is impracticable.

       23.77. There are questions of law and fact common to Plaintiff and the proposed class,

including:

               a.    Whether the Defendant’s calls are “solicitations;”                             Formatted: Indent: Hanging: 0.38", Outline numbered +
                                                                                                    Level: 2 + Numbering Style: a, b, c, … + Start at: 1 +
                                                                                                    Alignment: Left + Aligned at: 1" + Tab after: 2.25" + Indent
               b.    Whether the Defendant obtains prior express invitation or permission to        at: 0", Tab stops: 0", Left + 0.06", List tab


                     place solicitation calls;



                                                 11
          Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 13 of 15 PageID #:140




                 c.    Whether the Defendant placed calls were placed to numbers on the Do Not

                       Call Registry;

                 d.    Whether the Defendant’s TCPA violations were negligent, willful, or

                       knowing; and

                 e.    Whether the Plaintiff and the class members are entitled to statutory

                       damages because of the Defendant’s actions.

          24.78. Plaintiff’s claims are based on the same facts and legal theories as class members,    Formatted: Outline numbered + Level: 1 + Numbering
                                                                                                        Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                        0.5" + Tab after: 1.75" + Indent at: 0", Tab stops: 0", Left
and therefore are typical of the class members’ claims.                                                 + 0.06", List tab + Not at 1.75"


          25.79. Plaintiff is an adequate representative of the Class because his interests do not

conflict with the Class’ interest, he will fairly and adequately protect the Class’ interests, and he

is represented by counsel skilled and experienced in litigating TCPA class actions.

          26.80. The Defendant’s actions are applicable to the Class and to Plaintiff.

          27.81. Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records and databases maintained by Defendant and

others.

          28.82. The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the

small recoveries available through individual actions.




                                                   12
        Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 14 of 15 PageID #:141




                              FOR A FIRST CAUSE OF ACTION

                        (Violation of the TCPA’s Do Not Call provisions)

        29.83. The above allegations are realleged to the extent not inconsistent with the            Formatted: Outline numbered + Level: 1 + Numbering
                                                                                                      Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                      0.5" + Tab after: 1.75" + Indent at: 0", Tab stops: 0", List
allegations of this cause of action.                                                                  tab + Not at 1.75"


        30.84. The Defendant is vicariously liable for violatingt violated the TCPA because its

agent, EXPINFO, y (a) initiateding more than one solicitation call to the Plaintiff in a twelve-

month period on Defendant’s behalf while Plaintiff’s number was on the National Do Not Call

Registry .or (b) by the fact that others caused the initiation of those calls on its behalf. See 47

U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2); 47 C.F.R. § 64.1200(e).

        85.     Defendant is vicariously liable for those calls because EXPINFO acted with

actual authority, the calls were placed with Defendant’s apparent authority, and/or Defendant

ratified the conduct.

        31.     The Defendant’s violations were willful or knowing.

        86.                                                                                           Formatted: Outline numbered + Level: 1 + Numbering
                                                                                                      Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                      0.5" + Tab after: 1.75" + Indent at: 0", Widow/Orphan
WHEREFORE, the Plaintiff requests the following relief:                                               control, Tab stops: 0", List tab + Not at 1.75"


        A.      That the Court certify the proposed Class;

        B.      That the Court appoint Plaintiff as class representative;

        C.      That the Court appoint the undersigned counsel as counsel for the class;

        D.      That the Court enter a judgment awarding Plaintiff and all class members

statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

willful violation;

        E.      That the Plaintiff and all class members be granted other relief as is just and

equitable under the circumstances.




                                                  13
Case: 1:20-cv-00980 Document #: 22-1 Filed: 07/07/20 Page 15 of 15 PageID #:142




The Plaintiff demands a jury trial on these issues.


                                                 PLAINTIFF,
                                                 By his attorneys

                                                 /s/ Timothy J. Sostrin
                                                 Timothy J. Sostrin
                                                 Keith J. Keogh
                                                 KEOGH LAW, LTD.
                                                 55 W. Monroe St. Suite 3390
                                                 Chicago, IL 60603
                                                 tsostrin@KeoghLaw.com

                                                 Anthony I. Paronich
                                                 Paronich Law, P.C.
                                                 350 Lincoln Street, Suite 2400
                                                 Hingham, MA 02043
                                                 (508) 221-1510
                                                 anthony@paronichlaw.com




                                      14
